DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
		Invention I		Claims 1-5; a stator for use in a positive displacement 					motor or progressing cavity pump that includes an 						elastomer mix via an injection molding process that 						includes a shear flow step in which shear flow is 						induced in the elastomer mix when the elastomer mix 						is in the uncured state, and the fibers of the elastomer 					mix have a modified fiber orientation resulting from 						the shear flow step; and				

Invention II	Claims 6-19; a method for manufacturing a stator for use in a positive a stator for use in a positive displacement motor or progressing cavity pump that includes the process steps of assembling a mold assembly, rotating one of the inner core element and the outer tube element about a cylindrical axis relative to the inner core element and the outer core element, and after the rotating step, curing the elastomer mix.  

Invention I and Invention II are distinct from each other because of the following reasons:
Inventions I and II above are directed to a stator (i.e., apparatus) and manufacturing method (i.e., process) of forming a stator for use in a positive displacement motor or a progessing cavity pump.  That stator of Invention I includes an elastomer mix formed into a stator via an injection molding process that includes a shear flow step in which shear flow is induced in the elastomer mix while the elastomer mix is in the uncured state to produce a modified fiber orientation resulting from the shear flow step.  The method of manufacturing a stator in Invention II includes the steps of assembling a mold assembly, rotating one of an inner core element and an outer tube 
Inventions II and I are related as process of making and product made.  
	The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process.  US8944789 (Butic; published on February 3, 2015) (BUTIC) teaches a stator (title, Abstract, Figs. 1-5C) formed of an elastomer mix including rubber (col. 6, line 31) and fiber reinforcement (col. 4, lines 41-45) that includes a plurality of fibers (col. 6, lines 39-49).  In contrast to an injection molding process other molding processes can be used, such as a transfer molding process or a compression molding process (Abstract, last three lines and col. 4, 17-21), where movement of the elastomer mix during the injection process induces at least some amount of shear where a modified fiber orientation results (col. 12, lines 39-55).  Thus, Invention I can be realized with a stator formed in a molding process that is different from the recited injection molding process that still results in the fibers having a modified fiber orientation.        
The search for all of the inventions (Invention I and Invention II) to the apparatus and method for manufacturing a stator for use in a positive displacement motor or a progressing cavity pump would require significantly more search time than the search for a single invention.  When reviewing each reference in the relevant search areas (which will require the review of hundreds of references), the amount of time spent to consider whether each reference applies to the stator apparatus and the method for manufacturing a stator would take considerably more time than considering whether they meet just one of these inventions.  Further, without a restriction, an exhaustive 
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. The prior art applicable to one of the invention(s) would not necessarily be applicable to other non-elected invention(s) requiring additional analysis of the references and more time to write a rejection for claims that are directed to non-elected invention. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of invention (Invention I or Invention II) and (ii) identification of the claims encompassing the elected invention.  An argument that 
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species, or groupings of patentably indistinct species to be unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 Tuesday February 22, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746